 ALLEN, LANE &.SCOTT, ETC.223security benefits, but who, according to the Employer, may forgo hissocial security benefits and accept full-time employment. If at thetime of the election he is still working on the basis of earning. nomore than the maximum permitted in connection with his socialsecurity benefits, he shall be considered as excluded from the unit.'If he is working regularly, either full or part time and without regardto the above maximum, he shall be included.We find that a. unit of the following employees is appropriate forpurposes of collective bargaining within the meaning of. Section 9(b)of the ActAll employees of the Employer at its two hardware stores on MainStreet,Taunton, Massachusetts, including office clerical employees,truckdrivers, and regular part-time employees, but excluding outsidesalesmen, retired employees working only the maximum permittedunder social security, managers, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN MOCULLOCI- took no part in the consideration of theabove Decision and Direction of Election.5 SeeHoosier Desk Company,65NLRB 785, 787.Allen, Lane & Scott;Casey&Andrews; Cuneo Eastern Press,Inc.; Edward Stern & Co., Inc.and Lithographic Service ' Com-pany, Inc.;' Edward Stern & Co., Inc.andLocal 14, Amalga-mated Lithographers of America,AFL-CIO,Petitioner.CasesNos. -4-RC-4522 and 4-RC-4523.May 23, 1962DECISION AND DIRECTION OF ELECTIONSUpon the petitions duly filed under Section 9(c) of the NationalLabor Relations Act, a consolidated hearing was held before ChesterS.Montgomery, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.On April 5, 1962, the Board heard oral argument.Upon the entire record in thesecases; the briefs of the parties, andthe oral argument, the Board finds:1.The Employers are engaged in commerce within themeaningof the Act.2.The labor organizations involved claim to represent certainemployees of the Employers.21 The Employer's name appears as amendedat the hearing.' International Printing Pressmen and Assistants Unionof NorthAmerica,AFL-CIO,and Its Locals 4 and 11,International Photo Engravers Union,AFL-CIO,Local 7, and137 NLRB No. 33. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Questions affecting commerce exist concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4.In the first petition, Case No. 4-RC-4522, the Lithographersseeks to sever a unit of lithographic production employees from amultiemployer bargaining group composed of 12 employers, includingthe 4 here involved.'Of the remaining eight, four have no litho-graphic employees and four already have contracts with the Peti-tioner covering their lithographic employees.Allen, Lane & Scott,Cuneo Eastern Press, Inc., and Edward Stern & Co., Inc., have a his-tory of multiemployer bargaining for the employees involved hereinwith the intervening Pressmen. In view of this we find that the unithas been multiemployer in scope and that any severance grantedshould also be multiemployer in scope.'Allen, Lane & Scott employs approximately 41 employees to operateits letterpress and offset presses.The employees engaged in litho-graphic work operate standard lithographic equipment and exercisethe skills and duties common among lithographic employees.Thecompany does its own lithographic preparatory work and employsabout 13 nien for this purpose. In addition, there are a number ofother employees associated with the printing process.These includean ink mixer, quality control employee, proof press operator, artists,shippers, maintenance men, a janitor, and bindery employees. Someof these employees are currently unrepresented.Cuneo Eastern Press, Inc., is a large commercial printer. It em-ploys 27 men in the offset department, 19 of whom operate the presses.The remaining eight do the preparatory work for the offsetpresses.In addition, Cuneo employs a number of men to staff its letterpressdepartment.The offset preparatory and press employees exercise thenormal skills of those involved in these types of work.Edward Stern & Co., Inc., employs about 74 men to operate itsletterpress and offset presses.The offset press employeesexercisetraditional lithographic skills.In addition to these men, there area number of others whose duties are functionally related to presswork.They are the floorboys, paper stock handlers, maintenance men,janitor, utility worker, porter, clericals, and bindery employees.Building Service Employees InternationalUnion, Local #69, AFL-CIO,intervened onthe basis of a contract interest and fully participated in the hearings.Philadelphia TypographicalUnion, AFL-CIO, Local2,affiliatedwith InternationalTypographicalUnion,AFL-CIO, andBookbinders and Bindery Women's Union, LocalNo 2 of Philadelphia,affiliatedwith International Brotherhood of Bookbinders,AFL-CIO,also intervened on the basis of a contract interest.They did not fully participate in thehearings and did not file briefs.Allied Printing Employers'Association,a division of Printing Industries of Philadelphia,Inc, intervenedon behalfof the employer group named in the consolidated petitions.The Associationhas served as the negotiating group for these employers for some time.3 At the hearing the Petitionerdeclared that it did not seek to represent any of theemployeesof Casey & AndrewsSince this company does not employ any lithographicemployees,the petitionis dismissedas to thisEmployer4PrintingIndustryof Delaware,131 NLRB 1100. ALLEN, LANE & SCOTT, ETC.225We are urged by the Employers and Intervenors to reconsider ourlong-standing rules concerning unit determinations in the commercialprinting industry.They contend that numerous technological de-velopments have caused a shift in the pattern of the industry andresulted in a blending of printing techniques which have almost eradi-cated those features of lithography distinguishing it from other typesof printing. In addition, these parties argue that the extent of plantintegration and employee interchange in the Employers' operationsrender lithographic production units inappropriate.Further, theymaintain that the traditional lithographic production unit is inappro-priate because there is no community of interest among lithographicpreparatory and press employees which warrants their inclusion inthe same unit.Accordingly, the Employers and Intervenors moveto dismiss the first petition on the ground that only an overall unitof letterpress and lithographicpressmenis appropriate.Elaborating on the first point raised, the Employers and Inter-venors note that since World War II most commercial printers haveshifted from operating exclusively as letterpress shops to combinedletterpress and lithographic printing plants.Along with this evolu-tion they contend that there have been several technological develop-ments which tend to eliminate the old distinctions between printingtechniques to the extent that all printing processes have become somerged that they are quite similar. It is further argued that newprocesses and equipment are now being introduced which will com-pletely erase the traditional distinctions.The Board recognizes the technological advances which have takenplace in recent years in the commercial printing industry.We arealso aware of other impending technological changes which may alterthe present character of the industry to an even greater degree.Wedo not, however, find on this record, that current progress in the in-dustry has advanced to a degree where daily useof new techniquesand machinery, like the dycril plate and Heidelbergpress,has beeninstituted.We conclude, therefore, that the evidencedoes not war-rant present reconsideration of the Board's long-standingrules con-cerning appropriate units in the commercial printing industry.Wewill, however, continue to scrutinize very closely the future courseof this industry, and we will be prepared to reevaluate our unit policiesupon a proper showing that technological advancements and the needsof the industry require it. In the state of this record, we find that aunit composed of the lithographic production employees at Allen,Lane & Scott and Cuneo Eastern Press, Inc., and the offset pressemployees at Edward Stern & Co., Inc., is appropriate and that it maybe severed from the historical multiemployer unit.In their briefs andoral arguments,the Employersand Intervenorshave stressed the considerable amount of interchange of lithographic649856-63-vol 137-16 226DECISIONSOF NATIONAL LABOR RELATIONS BOARDand letterpress pressmen which regularly occurs at the plants in-volved.They claim that this interchange brings the Employers' op-erations within thePacific Pressdoctrine 5 and makes only an overallunit of all pressmen appropriate. It is current Board policy to permitthe establishment of separate lithographic production units, if theemployees so desire, except where the standards ofPacific Pressaremet.The Employers' assertions were predicated upon a detailed anal-ysis of the interchange only at Allen, Lane & Scott.However, the sub-stantial interchange requirement ofPacific Presshas not been satisfiedthereby.Further, the Employers introduced no evidence to supporttheir statements concerning interchange at Edward Stern & Co., Inc.,and Cuneo Eastern Press, Inc. Such bare, unsubstantiated claimsare an insufficient basis on which to find that the standards ofPacificPresshave been fulfilled.Accordingly, we find that the evidence ofinterchange of employees at these Employers' operations constitutesno impediment to the establishment of a lithographic production unit.The Employers and Intervenors next object to the Board's policyof combining lithographic preparatory and press employees in oneunit.They argue that this practice violates the rules set forth inAmerican Potash & Chemical Corporation.'This argument is basedon an erroneous premise since the Board has not applied this doctrineto lithographic production units.The Board has held that a litho-graphic unit is neither a craft nor a departmental unit within themeaning ofAmerican Potash.7Rather, the Board has consistentlygranted severance of traditional lithographic units on the basis ofthe common interests and duties of lithographic employees.There remains for determination the unit placement of the indi-vidual employees listed above. In accordance with our usual prac-tice we shall exclude all those not predominantly engaged in the lith-ographic process.'Thus, in the three-employer unit we shall excludethe following employees at Allen, Lane & Scott : the quality controlemployee, the proof press operator, shippers, maintenance men, binderyemployees, and the janitor.The ink mixer is unrepresented.Hemixes ink for both the letterpress and offset presses.As the recorddoes not disclose which activity he is primarily engaged in, we shallallow him to vote subject to challenge. There are a number of artistsemployed at Allen, Lane & Scott; however, there is no testimonydescribing their functions.Since we do not know whether they arecreative artists or are engaged in lithographic production work weshall allow them to vote subject to challenge.'s 66 NLRB 458. 'See also PacificCoastAssociation of Pulp and Paper Manufacturers,130 NLRB 1031.e 107 NLRB 1418.7 Shumate Inc.,131 NLRB98, footnote 6.s Employing Printersof Peoria,130 NLRB 1511.9Pacific CoastAssociationof Pulp and Paper Manufacturers,121 NLRB 990. ALLEN, LANE & SCOTT, ETC.227For the reason stated above, we shall also exclude from the unit thefollowing employees of Edward Stern & Co., Inc.: floorboys, paperstock handlers, maintenance men, clericals, bindery workers, the por-ter, the janitor, and the utility worker.Accordingly, we find that the lithographic employees sought in thefirst petition may, if they so desire, constitute a separate appropriateunit.We shall not, however, make any final unit determination at thistime, but shall first ascertain the desires of the employees in the elec-tions hereinafter directed.5.In the second petition, Case No. 4-RC-4523, the Lithographersseeks to represent a unit of lithographic preparatory employees com-posed of the employees of Lithographic Service Company, Inc., andEdward Stern & Co., Inc. The employees of these employers have bar-gained together as a multiemployer unit for 8 years.Lithographic Service Company, Inc., does solely offset preparatorywork. It employs about 20 men for this purpose. All employees do-ing this work are covered by the Photoengravers' contract, except twoplate grainers, who are unrepresented.Edward Stern & Co., Inc., has approximately 33 employees en-gaged in offset preparatory work.Despite some differences in two ofthe preparatory techniques used at Stern from those normally foundin printing firms, the Board here finds that the men doing offset pre-paratory work and related functions are essentially engaged in litho-graphic preparatory work. In addition to these employees there area number of others who are associated with the lithographic pre-paratory operations.They are the plate grainer, chemical mixer,artists, a proofreader, a messenger, and a clerical.As will be ex-plained below, some of these employees are unrepresented and the restare covered by contracts with other unions.The Employers and Intervenors request the dismissal of the secondpetition on the ground that it encompasses an inappropriate unit inthat it fails to include all the lithographic press and preparatory em-ployees at Edward Stern & Co., Inc., in a single unit. The Employersand Intervenors rely on our finding inNational Cash RegisterColoThat case, however, involved a single plant of an employer in whichthere was no history of multiemployer bargaining.The Board hasestablished different criteria where, as here, there is a history of col-lective bargaining in a multiemployer group. In such cases, the Boardcustomarily sanctions the continuance of the previously existingunit."In view of this, and on the record as a whole, we find ap-propriate for collective bargaining a unit consisting of the litho-graphic preparatory employees at Lithographic Service Company,Inc., and Edward Stern & Co., Inc.10 119 NLRB 486.n EmployingPrintersof Peoria, supra;Printing Industry of Seattle,Inc.,116 NLRB1883. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt Lithographic Service Company, Inc., there are two unrepre-sented plate grainers. It is not disputed that they are engaged in lith-ographic work and belong in the unit.We shall not grant these em-ployees a separate election because to do so would perpetuate a unitwhich the Board would not certify because it failed to include alleligible employees.We shall include them.At Edward Stern & Co., Inc., the unit problem concerns the plategrainer, the chemical mixer, and two artists.The plate grainer andchemical mixer are engaged in lithographic production work.Atthe time that this petition was filed, on February 28, 1961, these em-ployees were purportedly covered by a contract with the interveningBuilding Service Employees Union. This contract was to be effectivefrom March 1, 1959, to February 28, 1961. Thus if the contract isvalid, the petition is barred because it was filed on the last day of the60-day insulated period.12However, it appears that this contractwas not signed by the Union and no evidence was introduced to provethat it was ever executed.Accordingly, under the Board's Rulesit cannot constitute a bar to the present petition.13We shall includethese employees in the unit.The artists perform lettering, retouching, prepare mount ups, makelayouts, correct damaged artwork furnished by customers, outline art-work finished, make blueprint dummies, assemble blueprints, and dosimilar work.They spend 80 percent of their time in lithographicproduction work.We find that this is not essentially creative workand, accordingly, we shall also include these employees in the unit.As in the first petition, we shall exclude the proofreader, messenger,and clerical since they are not predominantly engaged in lithographicwork.In view of the foregoing, we find that the lithographic preparatoryemployees sought in the second petition constitute an appropriate unit.Accordingly, we find that a unit consisting of the employees describedbelow is appropriate for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act :All offset preparatory employees at Lithographic Service Co., Inc.,and Edward Stern & Co., Inc., excluding the proofreader, messenger,and clerical at Edward Stern & Co., Inc., and excluding all otheremployees, office clerical employees, guards, supervisors, and profes-sional employees as defined in the Act.We also direct that an election be conducted in a voting group ofthe employees sought in the first petition.We shall not, however,,make any final unit determination at this time, but shall first ascertainthe desires of these employees as expressed in the election hereinafterdirected.12PacificCoast Association of Pulp and Paper Manufacturers,supra.13Appalachian Shale ProductsCo.,121 NLRB 1160. BERNHARD ALTMANN INTERNATIONAL CORPORATION229All lithographic production employees of Allen, Lane & Scott andCuneo Eastern Press, Inc., and all offset press employees of EdwardStern & Co., Inc., excluding the quality control employees, the proofpress operator, shippers, maintenance men, bindery employees, andthe janitor at Allen, Lane & Scott; also excluding floorboys, paperstock handlers, maintenance men, clericals, bindery workers, the por-ter, the janitor, and the utility worker at Edward Stern & Co., Inc.;and excluding all other employees, office clerical employees, guards,supervisors, and professional employees as defined in the Act.If a majority of the employees in the above-described voting groupvote for the Petitioner, they will be taken to have indicated theirdesire to constitute a separate appropriate unit, and the RegionalDirector conducting the election herein is instructed to issue a certi-fication of representatives to the Petitioner for the unit describedabove which the Board, in such circumstances, finds to be appropriatefor purposes of collective bargaining. If a majority of the employeesin said voting group do not vote for the Petitioner, they will be takento have indicated their desire to remain a part of the unit now repre-sented by the Intervenors, and the Regional Director will issue acertification of results of election to such effect.[Text of Direction of Elections omitted from publication.]Bernhard Altmann International CorporationandInternationalLadies' Garment Workers' Union,AFL-CIO.Case No. 23-CA-1275.May 23, 1962DECISION AND ORDEROn February 28, 1962, Trial Examiner John H. Dorsey issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel and the Charging Party filed ex-ceptions to the Intermediate Report, together with supporting briefs.The Respondent filed a reply brief in support of the IntermediateReport.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in137 NLRB No. 28.